UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-6920



CLARENCE RICKS,

                                              Plaintiff - Appellant,

          versus


HELEN F. FAHEY,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (3:06-cv-00153-RLW)


Submitted: October 17, 2006                 Decided: October 20, 2006



Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Clarence Ricks, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Clarence    Ricks    appeals      the   district     court’s   order

dismissing his 42 U.S.C. § 1983 (2000) action for failure to comply

with the court’s order.         We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.          See Ricks v. Lahey, No. 3:06-cv-00153-RLW

(E.D. Va. Apr. 27, 2006).        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before     the    court   and     argument   would    not   aid   the

decisional process.



                                                                        AFFIRMED




                                      - 2 -